Citation Nr: 0612287	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  04-31 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for a service-
connected right knee disability, currently evaluated as 10 
percent disabling.

2.  Entitlement to an extension of a temporary total 
evaluation under 38 C.F.R. § 4.30 beyond June 30, 2004, based 
on the need for convalescence following surgery for the 
veteran's service-connected right knee disability.

3.  Entitlement to an increased rating for service-connected 
depressive disorder, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an increased rating for service-connected 
left shoulder neuropathy and recurrent dislocation, currently 
evaluated as 10 percent disabling.




REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from March 2004 and May 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Detroit, Michigan (the RO).

Procedural history

The veteran served on active duty from August 1980 to January 
1984.

In a March 1984 rating decision, service connection was 
granted for a right knee disability, major depression and 
recurrent left shoulder dislocation. 

In October 2003, the RO received the veteran's claims of 
entitlement to increased disability ratings for his service-
connected depressive disorder and right knee and left 
shoulder disabilities.  The March 2004 rating decision denied 
the claims, and he appealed.

During the pendency of the veteran's increased rating claims, 
a May 2004 rating decision assigned a temporary total 
evaluation for the period from March 9, 2004 to June 30, 2004 
for convalescence following right knee surgery.  The veteran 
subsequently perfected an appeal as to the length of the 
temporary total rating.

The veteran and his spouse presented testimony before the 
undersigned Veterans Law Judge in Washington, DC in July 
2005.  A transcript of this hearing has been associated with 
the veteran's VA claims folder.  The veteran submitted 
additional evidence directly to the Board following the 
hearing.  He has waived review of this evidence by the RO.  
See 38 C.F.R. § 20.1304 (2005).

The issue of entitlement to an increased rating for service-
connected left shoulder neuropathy and recurrent dislocation 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

Issues not on appeal

The March 2004 rating decision also denied the veteran's 
claim of entitlement to special monthly compensation for aid 
and attendance/housebound status and his claim of entitlement 
to Dependents' Educational Compensation.  To the Board's 
knowledge, the veteran has not disagreed with these decisions 
and the issues are therefore not in appellate status.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].  

The veteran has also requested service connection for a left 
knee disability as secondary to his service-connected right 
knee disability.  See VA Form 21-4138 received December 16, 
2004.  The RO has yet to adjudicate that, issue and the 
matter is therefore not currently in appellate status.  The 
matter is referred to the RO for appropriate action.

In recent correspondence to the Board, the veteran has also 
asked for an additional temporary total evaluation for 
convalescence following a second right knee surgery in 
December 2005.  The RO has yet to adjudicate that issue, and 
the matter is also referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's service-connected right knee disability is 
manifested by severe pain and instability and frequent giving 
way.

2.  The evidence does not show that the veteran's right knee 
disability is so exceptional or unusual that referral for 
extraschedular consideration by designated authority is 
required.

3.  The competent medical evidence of record demonstrates 
that the veteran required convalescence until September 22, 
2004 as a result of his March 2004 right knee surgery.

4.  The veteran's service-connected depressive disorder is 
manifested by sleep disturbance, irritability, lack of 
motivation, difficulty with interpersonal relationships, and 
depressed mood which is productive of an occasional decrease 
in work efficiency.

5.  The evidence does not show that the veteran's depressive 
disorder is so exceptional or unusual that referral for 
extraschedular consideration by designated authority is 
required.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating of 30 
percent for the veteran's right knee disability are met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2005).

2.  A temporary total disability rating until September 22, 
2004 for post-surgical convalescence following right knee 
surgery is warranted.  38 C.F.R. § 4.30 (2005).

3.  The criteria for an increased disability rating of 30 
percent for the veteran's depressive disorder are met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 9434 (2005).

4.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. §§ 3.321(b) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased rating for his service-
connected right knee disability and depressive disorder, 
which are each currently evaluated as 10 percent disabling.  
He essentially contends that each condition is more severe 
than that contemplated by the assigned rating, and 
specifically notes that these disabilities have adversely 
affected his career as a carpenter/contractor.  He further 
contends that his temporary total evaluation for 
convalescence following March 2004 right knee surgery should 
be extended.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2005) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2005).  The Board observes that the veteran was 
notified by the July 2004, November 2004, and April 2005 
statements of the case (SOCs) of the pertinent law and 
regulations (including those regarding the assignment of a 
temporary total evaluation for a period of convalescence), of 
the need to submit additional evidence on his claims, and of 
the particular deficiencies in the evidence with respect to 
his claims.  

More significantly, a letter was sent to the veteran in 
January 2004 which was specifically intended to address the 
requirements of the VCAA.  The January 2004 letter from the 
RO specifically notified the veteran that to support an 
increased rating claim, the evidence must show "that your 
service-connected condition has gotten worse."  

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  In the January 
2004 VCAA letter, the veteran was informed that VA was 
requesting "all records held by Federal agencies to include 
your service medical records or other military records, and 
medical records at VA hospitals."  The same letter advised 
the veteran that VA would make "reasonable efforts to help 
you get private records or evidence necessary to support your 
claim."  This letter also notified the veteran that VA would 
assist him "by providing a medical examination or getting a 
medical opinion if we decide it's necessary to make a 
decision on your claim."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The January 2004 letter notified the veteran that he "must 
give us enough information about your records so that we can 
request them from the person or agency that has them . . . 
[i]t's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency" (emphasis in original).  More 
specifically, the January 2004 letter instructed the veteran 
to submit:

evidence showing that your service-connected right knee 
condition, neuropathy in [the] left upper extremity, and 
major depression have increased in severity.  This 
evidence may be a statement from your doctor, containing 
the physical and clinical findings, the results of any 
laboratory tests or x-rays, and the dates of examination 
and tests.  You may also submit a statement from other 
individuals who are able to describe from their 
knowledge and personal observations in what manner your 
disability has become worse.
      
With respect to VA medical records, the January 2004 letter 
advised the veteran that if "you have recently received 
treatment at a [VA] facility or treatment authorized by [VA], 
please furnish the dates and places of treatment . . . [w]e 
will then obtain the necessary reports of such treatment."

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The July 2004 and April 2005 SOCs specifically included the 
provision in question, 38 C.F.R. § 3.159(b)(1), indicating 
that the veteran "provide any evidence in [his] possession 
that pertains to the claim."  

The Board acknowledges that the January 2004 VCAA notice 
letter did not contain a specific request for the veteran to 
provide any evidence in his possession that pertained to the 
claim or something to the affect that he give VA everything 
he had that pertained to her claim.  A complying notice, 
however, need not necessarily use the exact language of the 
regulation so long as that notice properly conveys to a 
claimant the essence of the regulation.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. April 5, 2006).  

Through the years, the RO has asked the veteran for all the 
information and evidence necessary to substantiate his claim 
- that is, evidence of the type that should be considered by 
VA in assessing the claim.  The Board additionally observes 
that the veteran is represented by an accredited 
representative who is familiar with the provisions of the 
VCAA.  Both the veteran and his representative are cognizant 
of what is required of them and of VA, as is evidence, most 
recently, via a communication dated March 10, 2006 from the 
veteran's representative to the Board enclosing additional 
evidence with waiver of RO consideration.  A generalized 
request for any other evidence pertaining to the claim would 
have been superfluous under such circumstances.  

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Moreover, a review of the record reveals that the veteran was 
provided notice of the VCAA prior to the initial adjudication 
of his claims in March and May 2004.  

One final comment regarding notice is in order.  In Dingess 
v. Nicholson,
No. 01-1917 (U.S. Vet. App. March 3, 2006), the Court 
recently observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for service 
connection, section 5103(a) and section 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

In this case, elements (1), (2), and (3) are not at issue as 
the veteran has already been service connected for a number 
of disabilities.  Moreover, as outlined above, the veteran 
has received proper notice of element (4), degree of 
disability.  

As to effective dates, the veteran has been accorded ample 
notice as to the matter of extension of the effective date 
assigned for his Paragraph 30 benefits.  With respect to the 
two increased rating issues, as discussed in detail below the 
Board is granting increased ratings.  It is not the Board's 
responsibility to assign effective dates in the first 
instance.  The Board is confident that prior to its 
assignment of effective dates for the increased ratings the 
RO will provide the veteran and his representative with 
appropriate notice under Dingess. 

Thus, there is no prejudice to the veteran in Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of these three issues has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, 
extensive VA treatment records, and the reports of multiple 
VA examinations.  The veteran and his representative have not 
identified any outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2005).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and presented 
testimony before the undersigned Veterans Law Judge in July 
2005.   

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

1.  Entitlement to an increased rating for a service-
connected right knee disability, currently evaluated as 10 
percent disabling.

Pertinent law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2005).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2005); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, the Court has held that, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See generally DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portray the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2005).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

Analysis

Assignment of diagnostic code 

The veteran's right knee disability is currently rated by 
analogy to osteomalacia under 38 C.F.R. § 4.71a, Diagnostic 
Code 5014 (2005). 

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

After a review of the record, the Board believes that 
Diagnostic Code 5014 is not the most appropriate diagnostic 
code under which the veteran's right knee disability can be 
rated.  Diagnostic Code 5014 provides for disability ratings 
based on the limitation of motion of the affected part - in 
this case, the right knee.  See 38 C.F.R. §§ 5260-1 (2005).  
The veteran's VA treatment records and VA examination reports 
reveal that the veteran's right knee has a full range of 
motion, namely from 0-140 degrees.  See 38 C.F.R. § 4.71a 
(Plate II).  While range of motion has occasionally been 
slightly less than 140 degrees, such instances have occurred 
immediately after knee surgery; shortly after surgery, the 
veteran's right knee range of motion has returned to normal.

While range of motion has not been a significant factor in 
the veteran's right knee disability picture, other symptoms, 
such as instability, subluxation, and giving out have 
routinely been reported.  The veteran's extensive VA 
treatment records are replete with references to right knee 
instability, subluxation, and frequent giving way.  On VA 
examination in January 2004, it was noted that the veteran's 
right knee completely gave out at least weekly.  Moreover, 
the veteran was advised to wear a knee brace in 2004 in 
attempt to lessen knee instability and risk of falling.  
Additional knee surgery was also performed in December 2005 
in attempt to treat the veteran's "[r]ight knee 
patellofemoral instability with lateral retinacular 
tightness."

Testimony presented by the veteran and his spouse during the 
July 2005 hearing serves to support the prominence of 
instability and giving way as noted in the medical record.  
The veteran specifically noted that prior to 2003 (the time 
when his right knee symptomatology began to markedly worsen), 
he was employed as a contractor and regularly performed 
physically-demanding tasks including climbing ladders and 
carrying heavy construction materials.  The veteran has 
indicated that he is no longer able to perform his duties as 
a construction worker because his right knee gives out and is 
unstable, which would make climbing ladders or doing roofing 
work extremely hazardous.  The veteran further noted that any 
additional knee strain, such as that caused by carrying 
shingles or plywood will render his knee much more unstable 
and increase his chances of falling.  The veteran also 
indicated that he used to enjoy a wide array of leisure 
activities such as golf, tennis, racquetball, hunting, and 
softball, but is no longer to participate in these activities 
as knee instability precludes him from walking long 
distances, walking over uneven terrain, or running.  The 
veteran's spouse concurred with these observations.  

The veteran testimony is congruent with the objective medical 
evidence of record.  Review of the record as a whole reveals 
instability and giving way have been the primary 
manifestations of the veteran's right knee disability.  
Indeed, the veteran has been provided with a knee brace from 
his VA physicians to help add stability to the knee.  The 
veteran was also forced to undergo a second knee surgery in 
December 2005, specifically for the purpose of treating 
patellofemoral instability.  

In short, the Board finds that the veteran's right knee 
disability is primarily manifested by instability.  
Limitation of motion has not played a major role.  
Accordingly, the Board believes that the most appropriate 
diagnostic code for use in this case is Diagnostic Code 5257, 
which provides schedular criteria for recurrent subluxation 
and lateral instability - the primary symptomatology 
demonstrated in the veteran's case.

Specific schedular criteria

Diagnostic Code 5257 [knee, other impairment of] provides the 
following levels of disability:

Recurrent subluxation or lateral instability:

30%  - severe;

20% - moderate;

10%  - slight.

See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2005).

Words such as "slight", "moderate", and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  See 38 C.F.R. § 4.6 (2005).

Schedular rating

After reviewing the medical evidence of record together with 
the sworn testimony of the veteran and his wife, the Board 
believes that the veteran's recurrent right knee instability 
is severe in nature so as to warrant a 30 percent disability 
rating under Diagnostic Code 5257.  

As was alluded to above, the veteran and his spouse have 
testified that he has been severely limited in both his 
occupation and in recreational activities by his service-
connected right knee disability.  The statements of the 
veteran and his wife are supported by the medical evidence of 
record.  As noted above, treatment records are replete with 
references to knee subluxation and severe pain and 
instability.  A January 2004 VA examination report reveals 
that the veteran's knee gives out at least once per week.  A 
more recent VA examination in February 2005 reported that the 
veteran's knee pain and instability limit the veteran's work 
and daily activities.  Moreover, the veteran has been 
prescribed a knee brace since 2004 to help add stability. He 
has been forced to undergo two knee surgeries in the last 
three years.  The most recent surgery, which was performed in 
December 2005, specifically listed patellofemoral instability 
as one of the key indications for the procedure.

In short, the medical and other evidence of record reveals a 
significant right knee disability which is productive of 
severe pain and instability and frequent giving way.  The 
disability has affected almost every area of the veteran's 
life.  Under such circumstances, the Board believes that the 
right knee disability is most appropriately characterized as 
severe, and a 30 percent evaluation is therefore warranted 
under Diagnostic Code 5257 for severe recurrent subluxation 
and instability.

Accordingly, the Board believes that the assignment of a 30 
percent disability rating under Diagnostic Code 5257 is 
appropriate in this case.  To that extent, the appeal is 
allowed.

DeLuca considerations

The Board has also taken into consideration the provisions of 
38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).

However, in Johnston v. Brown, 10 Vet. App. 80, 85 (1997), 
the Court determined that if a claimant is already receiving 
the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are 
applicable.  In the instant case, the veteran is receiving 
the maximum rating allowable under Diagnostic Code 5257.

Moreover, the Court has also held that where a diagnostic 
code is not predicated on a limited range of motion alone, 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply.  
See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Such is the 
case with Diagnostic Codes 5257.

Accordingly, the aforementioned provisions of 38 C.F.R. § 
4.40 and § 4.45 are not for consideration in this case.

Extraschedular consideration

In the April 2005 SOC, the RO determined that an 
extraschedular rating for the veteran's right knee disability 
was not warranted in this case.  Since the matter of referral 
for an extraschedular evaluation has been considered by the 
RO, the Board will, accordingly, consider the provisions of 
38 C.F.R. 3.321(b)(1) in connection with this appeal.  See 
Bagwell v. Brown, 9 Vet. App. 157 (1996) [the question of an 
extraschedular rating is a component of the veteran's claim 
for an increased rating].

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2005).

Neither the veteran nor his representative has identified any 
factors which may be considered exceptional or unusual, and 
the Board has been similarly unsuccessful.  The record does 
not show that the veteran has required frequent 
hospitalizations for his right knee condition.  While the 
veteran was been briefly hospitalized following his March 
2004 and December 2005 knee surgeries, the vast majority of 
treatment has been conducted on an outpatient basis.

Marked interference with employment has also not been 
demonstrated.  While, as explained in detail above, the 
veteran's right knee disability gives him considerable 
difficulty at work, such does not necessarily mean that an 
extrashedular rating is warranted.  Occupational impairment 
caused by a severe knee disability is specifically 
contemplated in the 30 percent disability rating the Board is 
assigning for the veteran's right knee disability.  See Moyer 
v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993); 38 C.F.R. §§ 3.321(a), 
4.1 (2005) [the percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations].  

Convalescence after knee surgery may preclude employment 
during the period of convalescence.  However, such temporary 
unemployability is handled via the assignment of a temporary 
total rating.  This matter will be addressed further 
immediately below.

In short, the evidence does not support the proposition that 
the veteran's service-connected right knee disability 
presents such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards and warrant the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2005).  
Accordingly, referral of this issue to appropriate VA 
officials for consideration of an extraschedular evaluation 
is not warranted.

2.  Entitlement to an extension of a temporary total 
evaluation under 38 C.F.R. § 4.30 beyond June 30, 2004, based 
on the need for post-surgical convalescence for the veteran's 
service-connected right knee disability.

The veteran seeks extension of the previously assigned 
temporary total disability evaluation, beyond June 30, 2004, 
for a period of convalescence following right knee surgery in 
March 2004.  He specifically argues that his temporary total 
evaluation should be extended to September 22, 2004, the date 
his VA physicians indicated he could return to work.



Pertinent law and regulations

The provisions of 38 C.F.R. § 4.30 pertaining to temporary 
total evaluations provide as follows:

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established by report at hospital discharge 
(regular discharge or release to non-bed care) or outpatient 
release that entitlement is warranted under paragraph (a)(1), 
(2), or (3) of this section effective the date of hospital 
admission or outpatient treatment and continuing for a period 
of 1, 2, or 3 months from the first day of the month 
following such hospital discharge or outpatient release.  
Such total rating will be followed by appropriate schedular 
evaluations.  When the evidence is inadequate to assign a 
schedular evaluation, a physical examination will be 
scheduled and considered prior to the termination of a total 
rating under this section. 

(a) Total ratings will be assigned under this section if 
treatment of a service-connected disability resulted in: 

(1) Surgery necessitating at least one month of convalescence 

(2) Surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited). 

(3) Immobilization by cast, without surgery, of one major 
joint or more. 

The total rating will be followed by an open rating 
reflecting the appropriate schedular evaluation; where the 
evidence is inadequate to assign the schedular evaluation, a 
physical examination will be scheduled prior to the end of 
the total rating period. 

The Court has held that notations in the medical record as to 
the veteran's incapacity to work after surgery must be taken 
into account in the evaluation of a claim brought under the 
provisions of 38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 
291, 296-297 (1995); Felden v. West, 11 Vet. App. 427, 430 
(1998).  Furthermore, the Court has noted that the term 
"convalescence" does not necessarily entail in-home 
recovery.

Analysis

The currently assigned temporary total rating under Paragraph 
30 is for the period from March 9, 2004 to July 1, 2004.

The medical evidence of record reveals that the veteran had 
long-term follow-up treatment following his knee surgery in 
March 2004, which included extensive physical therapy, the 
use of crutches, and the command from his treating VA 
physicians that he not attempt to return to work for several 
months.  The veteran specifically points to a June 2004 
letter from his VA orthopedic surgeon, Dr. J.M. which notes 
that the veteran should not return to work until September 
22, 2004 because of his right knee condition.  

As noted above, in Seals and Felden the Court held that 
notations in the medical record as to the veteran's 
incapacity to work after surgery must be given serious 
consideration in the evaluation of a claim brought under 
38 C.F.R. § 4.30.  In the instant case, the veteran's VA 
orthopedic surgeon has indicated that the veteran's surgical 
residuals prevented him from working until September 22, 
2004.  No contradictory medical opinion is of record.  As 
such, the Board believes that the veteran's temporary total 
evaluation should be extended until that date.

The Board further finds that an extension of the veteran's 
temporary total evaluation is not warranted beyond September 
22, 2004.  The medical record reveals that following this 
date no significant surgical residuals remained; 
specifically, the veteran was able to ambulate without the 
use of a wheelchair or crutches.  Moreover, Dr. J.M. did not 
indicate that the veteran was unable to work as a result of 
his March 2004 surgery beyond this date.  In any event, 
neither the veteran nor his representative appear to contend 
that the March 2004 surgery required convalescence beyond 
September 2004.  

Accordingly, the veteran's temporary total evaluation under 
38 C.F.R. § 4.30 for convalescence following right knee 
surgery in March 2004 is extended until September 22, 2004, 
subject to appropriate law and regulations.

3.  Entitlement to an increased rating for a service-
connected depressive disorder, currently evaluated as 10 
percent disabling.

The veteran also seeks an increased rating for his service-
connected depressive disorder, which is currently evaluated 
as 10 percent disabling.

Relevant law and regulations

The basic law and regulations involving increased rating 
claims have been set forth in connection with the first issue 
on appeal, above, and will not be repeated.

Specific schedular criteria

The pertinent provisions of 38 C.F.R. § 4.130 relating to 
rating psychiatric disabilities read as follows: 

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

10% Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  

38 C.F.R. § 4.130, Diagnostic Code 9434 (2005).

Global Assessment of Functioning 

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e. g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].

Analysis

Assignment of diagnostic code 

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9434 [Major depressive 
disorder] (2005).  Diagnostic Code 9434 is deemed by the 
Board to be the most appropriate primarily because it 
pertains specifically to the diagnosed disability in the 
veteran's case (a depressive disorder).  In any event, with 
the exception of eating disorders all mental disorders 
including depression are rated under the same criteria in the 
rating schedule.  Therefore, rating under another diagnostic 
code would not produce a different result.  The Board can 
identify nothing in the evidence to suggest that another 
diagnostic code would be more appropriate and the veteran has 
not requested that another diagnostic code be used.  
Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 9434.

Schedular rating

After a thorough review of the medical record, the Board has 
determined that a 30 percent disability rating is warranted 
for the veteran's depressive disorder.  As noted above, a 30 
percent rating requires an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks, chronic sleep 
impairment, and mild memory loss.  Such symptomatology has 
been demonstrated in this case.  

The veteran has reported on various VA examinations recurrent 
feelings of hopelessness, worthlessness, and lack of 
motivation.  He noted at his July 2005 hearing that 
occasionally these feelings are so severe that he doesn't 
want to get out of bed.  See the July 2005 hearing 
transcript, at 29.  His wife reported that there are days 
when the veteran will lock himself in his room and stay there 
with the curtains drawn.  Id. at 30.  Understandably, the 
veteran indicated that such problems have made a return to 
work or his former routine extremely difficult.  The veteran 
further noted that he has difficulty focusing, takes little 
interest or pleasure in activities he used to enjoy, and has 
significant mood swings.  He also reported extensive sleep 
problems, noting that he is only able to sleep for a few 
hours a night, and that anxiety prevents him from initiating 
sleep or getting needed rest.

The veteran's personal relationships have also evidently 
suffered due to his depressive disorder.  The veteran 
reported that immediately before he stopped working, he 
frequently lashed out at coworkers and noted that he was 
agitated any time he had to work with others.  He indicated 
that it was best for him to work alone.  Anger and 
irritability also appear to be a problem for the veteran at 
home.  Both he and his wife have reported that he will "blow 
up" with little provocation, and that such behaviors have 
strained the marital relationship.  Id. at 30-38.

The Board believes that such symptomatology is congruent with 
a 30 percent rating.  Most importantly, the veteran has 
exhibited symptoms such as depressed mood, irritability, 
anxiety, and sleep impairment which have been productive of 
occasional social and occupational impairment.  

Although the veteran has met the criteria for a 30 percent 
rating, he has not demonstrated symptomatology which would 
warrant a 50 percent rating or higher.  Specifically, the 
veteran has continuously exhibited normal speech and 
intelligence with no cognitive defects noted.  Judgment is 
intact and no thought disorder or difficulty in understanding 
complex commands has been demonstrated.  To the contrary, the 
veteran has been doing well in a vocational rehabilitation 
program and has recently taken as many as 20 college credits 
per semester.  His GPA has regularly been well above 3.0.  
Such performance is simply not consistent with psychiatric 
disability at the 50 percent level, which requires evidence 
of impaired abstract thinking and difficulty in understanding 
complex commands.  Moreover, no panic attacks have been 
reported and psychiatric examination has failed to reveal any 
impairment in memory.  Moreover, the veteran is in a long-
term marriage and, although this relationship is sometimes 
strained, he reports it is a good one.  He also has a close 
relationship with his children and is active in their lives.  
Finally, the veteran's GAF scores have ranged from 62 to 75, 
which is reflective of only mild symptoms. 

Extraschedular consideration

In the April 2005 SOC, the RO determined that an 
extraschedular rating for the veteran's depressive disorder 
was not warranted in this case.  The Board will therefore 
consider the matter.   

The veteran has not indicated, nor has he presented evidence 
to support the premise, that his service-connected depressive 
disorder results in marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  

There is no question that the veteran's depressive disorder 
has resulted in some occupational impairment.  This has been 
discussed in detail above in arriving at the 30 schedular 
rating which is being assigned by the Board.  However, this 
level of occupational impairment is specifically contemplated 
in the rating currently assigned the veteran's depressive 
disorder.  See 38 C.F.R. §§ 3.321(a), 4.1; see also Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  

With respect to hospitalization, it appears that the veteran 
only receives sporadic outpatient treatment and has never 
been hospitalized for his condition.  Finally, there is no 
indication in the medical records of any exceptional or 
unusual clinical picture.

In short, a preponderance of the evidence supports the 
proposition that the veteran's service-connected depressive 
disorder does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2005).  Accordingly, an extraschedular 
evaluation is not warranted.

Conclusion

In short, as explained above, the objective evidence in the 
instant case reveals a disability picture consistent with a 
30 percent rating and no more under the schedular criteria.  
To that extent, the appeal is allowed.


ORDER

Entitlement to an increased evaluation of 30 percent for the 
veteran's service-connected right knee disability is granted, 
subject to the application of controlling law and 
regulations.

Entitlement to an extension of a temporary total evaluation 
under 38 C.F.R. § 4.30 until September 22, 2004, based on the 
need for convalescence following right knee surgery is 
granted, subject to the application of controlling law and 
regulations.

Entitlement to an increased evaluation of 30 percent for the 
veteran's service-connected depressive disorder is granted, 
subject to the application of controlling law and regulations






	(CONTINUED ON NEXT PAGE)






REMAND

4.  Entitlement to an increased rating for service-connected 
left shoulder neuropathy and recurrent dislocation, currently 
evaluated as 10 percent disabling.

The veteran also seeks an increased rating for his service-
connected left shoulder condition.  His representative argued 
at the July 2005 Board hearing that an additional VA 
examination was required to properly evaluate this condition.  
For the following reasons, the Board agrees.

The Board notes that the last VA compensation and pension 
examination afforded the veteran for his left shoulder 
condition was in January 2004.  The representative impliedly 
suggested at the Board hearing that the veteran's left 
shoulder condition has worsened since that time.  Indeed, the 
veteran testified at the hearing that he is unable to raise 
his left arm beyond shoulder level due to this condition.  VA 
treatment records since the last VA examination also note 
chronic decreased range of motion in the left shoulder.  The 
veteran has also recently submitted the result of an 
examination conducted for the purpose of obtaining a crossbow 
hunting license based on physical handicap.  The examination 
shows below normal strength in the left upper extremity which 
is only half that shown in the right upper extremity. 

The Court has held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, VA must provide a new 
examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 
(1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991) [where the record does not adequately reveal the 
current state of the claimant's disability, a VA examination 
must be conducted].

VA's duty to assist the veteran includes obtaining a thorough 
and contemporaneous evaluation where necessary to reach a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).  Because the veteran indicated that 
his service-connected condition has worsened, and because the 
limited evidence obtained since the last VA examination 
indicates that such is the case, the Board finds that a 
current examination is necessary to reach a decision on this 
claim.

Moreover, the January 2004 VA examination was deficient in 
several areas.  Most notably, no range of motion measurements 
were taken on this examination.  Additionally, although the 
examiner noted left hand and shoulder numbness together with 
a significantly decreased lifting capacity on the left, the 
examiner also reported that all muscle groups exhibited 
normal strength, no neurologic disability and no median nerve 
injury.  No explanation for these seeming inconsistencies in 
the record was given, and no alternative explanation for the 
veteran's left upper extremity symptomatology was provided.  
Accordingly, the Board believes that an additional VA 
examination is required to clarify these discrepancies in the 
record.

The Board also notes in passing that the January 2004 VA 
examiner did not have access to the veteran's vocational 
rehabilitation file.  This should be obtained and made 
available to the VA examiner.

Accordingly, for the reasons stated above, this issue is 
REMANDED to the Veterans Benefits Administration (VBA) for 
the following actions:

1.  VBA should obtain the veteran's 
vocational rehabilitation folder and 
associate it with his compensation and 
pension file.

2.  VBA should then schedule the veteran 
for a VA examination to determine the 
current nature and severity of his 
service-connected left shoulder 
condition.  The veteran's VA claims 
folder and vocational rehabilitation file 
should be made available to and reviewed 
by the examiner prior to the examination.  
The examination report should set forth 
all objective findings regarding the 
veteran's service-connected left shoulder 
condition, including range of motion 
measurements.  A report of the 
examination should be prepared and 
associated with the veteran's VA claims 
folder.

3.  Thereafter, VBA should readjudicate 
the issue on appeal.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and be afforded reasonable 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review, if otherwise in 
order.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until he is contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


